DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2021 has been entered.
3.	Claims 1, 3-8, 13, 14, and 21-27 are currently pending.
4.	In the reply filed on November 6, 2019, applicant elected group II, now claims 13, 14, and 21-27, with traverse.
5.	Claims 1 and 3-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 6, 2019.
6.	Claims 13, 14, and 21-27 are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



7.	Claims 25-27 recite the limitation "the tanshinone compounds."  There is insufficient antecedent basis for this limitation in the claim.  Claims 25-27 depend from claims 13 and 24 which does not provide explicit antecedent basis for “the tanshinone compounds.”  It is unclear if the “the tanshinone compounds” is meant to refer to only the compounds recited in claim 24 or if additional tanshinone compounds are encompassed.  To correct this issue, it is suggested that applicant amend claim 24 to add the phrase -- the tanshinone compounds -- between “comprises” and “cryptotanshionone”.
8.	Claim 27 is indefinite because the limitations “a cryptotanshinone content of 18.95% plus or minus 40%; a dihydrotanshinone content of 3.65% plus or minus 40%; a tanshinone content of 3.82% plus or minus 40%; and a tanshinone IIA content of 16.47% plus or minus 40%” are unclear.  The values for these compounds is less than 40%; thus, to limit the claim to an amount of less than 40% is confusing because this would result in a negative value for these compounds.  In addition, claim 27 depends from claim 24 which requires the presence of cryptotanshinone, dihydrotanshinone, tanshinone, and tanshinone IIA.  Thus, stating that these amounts of these compounds can be a negative value – or zero – causes a conflict between claim 27 and claim 24.  Arguably, claim 27 does not further limit claim 24; however, clarification is needed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 13, 14, and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schiller (WO 2009/050451) in view of Gosbell (Primary Intention (2002), vol. 10, no. 1, pp. 15-19).
Schiller teaches an extract from the root of Salvia species which contains the tanshinone compounds cryptotanshinone, dihydrotanshinone, tanshinone I, and tanshinone IIA (see claim 1).  The reference teaches that the tanshinone compounds comprise at least 45% of the extract, that cryptotanshinone comprises at least 25% of the tanshinone compounds, and that tanshinone IIA comprises less than 50% of the tanshinone compounds (see claims 5-13).  In addition, the reference teaches that the extract can contain tanshinone compounds content of 42.89% (plus or minus 40%), a cryptotanshinone content of 18.95% (plus or minus 40%), a dihydrotanshinone content of 3.65% (plus or minus 40%), a tanshinone I content of 3.82% (plus or minus 40%), and a tanshinone IIA content of 16.47% (plus or minus 40%) (see paragraph spanning page 8 and 9 and claim 14).
Schiller does not teach that the extract is useful for treating chronic wounds.  However, the reference does teach that the extract is useful as an antimicrobial agent against methicillin resistant Staphylococcus aureus (MRSA).  In addition, the reference teaches that the extract does not promote drug resistance in the S. aureus (see pages 1, 29-32, and 37-44).  
Gosbell teaches that chronic wounds can be infected with MRSA, and that the treatment of these wounds should be performed with antibacterial agents known to be effective against MRSA.  Furthermore, Gosbell teaches the importance of reducing the potential for developing further drug resistance while treating the MRSA (see pages 16 and 17).  Thus, it was known prior to the effective filing date that chronic wounds become infected with MRSA and that treatment of the infected wound should be carried out with an antibacterial agent that is able to 
The references do not require additional active ingredients; thus, the method taught by the references is considered to meet applicant’s limitation that the medicament consists essentially of the plant extract derived from a root of Saliva spp.
The references do not teach that the Salvia extract has CYP11B1 inhibitory activity.  However, as discussed above, the Schiller extract is the same as the claimed extract.  In addition, applicant’s specification discloses that the claimed extract is the same as the extract taught by Schiller and states that this extract has CYP11B1 inhibitory activity (see paragraphs [0065]-[0068] and [0080]-[0086]).  Thus, the reference extract would display the same CYP11B1 inhibitory activity.

10.	No claims are allowed. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963.  The examiner can normally be reached on M-Th 8:30am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655